Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00470-CV

                           IN THE INTEREST OF A.G., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01929
                         Honorable Fred Shannon, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      No costs shall be assessed against appellant because she is indigent.

      SIGNED November 12, 2014.



                                               Luz Elena D. Chapa, Justice